EXHIBIT 10.2
 
AMENDED AND RESTATED REVOLVING TERM NOTE
 
November 8, 2013
 
$500,000.00
 
For value received, the undersigned The Dewey Electronics Corporation, a New
York corporation , with an address of 27 Mueller Road, Oakland, New Jersey 07436
(the "Borrower"), promises to pay to the order of TD Bank, N.A., a National
Association with an address of 1000 MacArthur Boulevard, Mahwah, New Jersey
07430 (together with its successors and assigns, the "Bank"), the principal
amount of Five Hundred Thousand Dollars and Zero Cents ($500 ,000.00), or, if
less, such amount as may be the aggregate unpaid principal amount of all loans
or advances made by the Bank to the Borrower pursuant hereto, on or before
November 30, 2014 (the "Maturity Date") unless extended in writing by the Bank
in its sole and absolute discret ion, together with interest from the date
hereof on the unpaid principal balance from time to time outstanding until paid
in full. The aggregate principal balance outstanding shall bear interest thereon
at a per annum rate equal to One Percent (1.0%) above the Wall Street Journal
Prime Rate (as hereinafter defined). All accrued and unpaid interest shall be
payable monthly in arrears on the 5th day of each month, commenc ing on December
5, 2013.
 
The principal amount of the Revolving Term Note is temporar ily increased to One
Million Dollars and Zero Cents ($1,000,000.00). On May 15, 2014 the principal
amount will decrease to Five Hundred Thousand Dollars and Zero Cents ($500
,000.00) at which time the Borrower shall immediately, and witho ut demand from
the Bank, pay to the Bank the amount in excess of $500,000 .00.
 
Wall Street Journal Prime Rate means the rate published from time to time by the
Wall Street Journal as the U.S. Prime Rate, or, in the event the Wall Street
Journal ceases publication of Prime Rates, the base, reference or other rate
then designated by the Bank, in its sole discret ion, for general commercial
loan reference purposes , it being understood that such rate is a reference
rate, not necessarily the lowest, established from time to time, which serves as
the basis upon which effective interest rates are calculated for loans making
reference thereto.
 
The effective interest rate applicable to the Borrower's loans evidenced hereby
shall change on the date of each change in the Wall Street Journal Prime Rate.
 
This Note is an amendment and restatement of that certain $500,000.00 Revolving
Term Note, dated April 20, 2009 (as previously amended, modified or suppleme
nted, the "Original Note"), by the Borrower in favor of the Bank and shall be
secured to the same extent and with the same priority as the Original Note.
 
Principal and interest shall be payable at the Bank's main office or at such
other place as the Bank may designate in writing in immediately available funds
in lawful money of the United States of America without set-off, deduction or
counterclaim. Interest shall be calculated on ttie basis of actual number of
days elapsed and a 360-day year.
 
This Note is a revolving note and, subject to the foregoing and in accordance
with the provisions hereof and of any and all other agreements between the
Borrower and the Bank related hereto, the Borrower may, at its option, borrow,
pay, prepay and reborrow hereunder at any time prior to the Maturity Date or
such earlier date as the obligations of the Borrowe r to the Bank under this
Note, and any other agreements between the Bank and the Borrower related hereto,
shall become due and payable, or the occupancy of the Property. This collateral
assignment shall be absolute and effective immediately, but the Mortgagor shall
have a license, revocable by the Bank, to continue to collect rents owing under
the Leases until an Event of Default (as hereinafter defined) occurs and the
Bank exercises its rights and remedies to collect such rents as set forth
herein.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4 Conditions to Grant. The Bank shall have and hold the above granted Property
unto and to the use and benefit of the Bank, and its successors and assigns,
forever; provided, however, the conveyances, grants and assignments contained in
this Mortgage are upon the express condition that, if Mortgagor shall
irrevocably pay and perform the Obligations in full, including, without
limitation, all principal, interest and premium thereon and other charges, if
applicable, in accordance with the terms and conditions in the Loan Documents
and this Mortgage, shall pay and perform all other Obligations as set forth in
this Mortgage and shall abide by and comply with each and every covenant and
condition set forth herein and in the Loan Documents, the conveyances, grants
and assignments contained in this Mortgage shall be appropriately released and
discharged.
 
1.5 Property. The term "Property," as used in this Mortgage, shall mean that
certain parcel of land and the fixtures, structures and improvements and all
personal property constituting fixtures, as that term is defined in the Uniform
Commercial Code, now or hereafter thereon located at the Address(es), as more
particularly described in Exhibit A attached hereto, together with: (i) all
rights now or hereafter existing, belonging, pertaining or appurtenant thereto;
(ii) all judgments, awards of damages and settlements hereafter made as a result
or in lieu of any Taking, as hereinafter defined; (iii) all of the rights and
benefits of the Mortgagor under any present or future leases and agreements
relating to the Property, including, without limitation, rents, issues and
profits, or the use or occupancy thereof together with any extensions and
renewals thereof, specifically excluding all duties or obligations of the
Mortgagor of any kind arising thereunder (the "Leases"); and (iv) all contracts,
permits and licenses respecting the use, operation or maintenance of the
Property.
 
1.6 Obligations. The term "Obligation(s)," as used in this Mortgage, shall mean
without limitation all loans, advances, indebtedness, notes, liabilities, rate
swap transactions, basis swaps, forward rate transactions, commodity swaps,
commodity options, equity or equity index swaps, equity or equity index options,
bond options, interest rate options, foreign exchange transactions, cap
transactions, floor transactions, collar transactions, forward transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options and amounts, liquidated or unliquidated, now or hereafter owing by the
Mortgagor to the Bank or any Bank Affiliate at any time, of each and every kind,
nature and description, whether arising under this Mortgage or otherwise, and
whether secured or unsecured, direct or indirect (that is, whether the same are
due directly by the Mortgagor to the Bank or any Bank Affiliate; or are due
indirectly by the Mortgagor to the Bank or any Bank Affiliate as endorser,
guarantor or other surety, or as obliger of obligations due third persons which
have been endorsed or assigned to the Bank or any Bank Affiliate, or otherwise),
absolute or contingent, due or to become due, now existing or hereafter
contracted, including, without limitation, payment of all amounts outstanding
when due pursuant to the terms of any of the Loan Documents. Said term shall
also include all interest and other charges chargeable to the Mortgagor or due
from the Mortgagor to the Bank or any Bank Affiliate from time to time and all
advances, costs and expenses referred to in this Mortgage, including without
limitation the costs and expenses (including reasonable attorney's fees) of
enforcement of the Bank's rights hereunder or pursuant to any document or
instrument executed in connection herewith, as well as any other debts,
liabilities or obligations owing to Bank or any Bank Affiliate in connection
with any lockbox, cash management, or other services (including electronic funds
transfers or automated clearing house transactions).
 
1.7 Cross-Collateral and Future Advances. It is the express intention of the
Mortgagor that this Mortgage secure payment and performance of all of the
Obligations, whether now existing or hereinafter incurred by reason of future
advances by the Bank or otherwise, and regardless of whether such Obligations
are or were contemplated by the parties at the time of the granting of this
Mortgage. Notice of the continuing grant of this Mortgage shall not be required
to be stated on the face of any document evidencing any of the Obligations, nor
shall such documents be required to otherwise specify that they are secured
hereby.
 
 
2

--------------------------------------------------------------------------------

 
 
2. REPRESENTATIONS, WARRANTIES, COVENANTS
 
2.1 Representations and Warranties. The Mortgagor represents and warrants that:
 
(a)
This Mortgage has been duly executed and delivered by the Mortgagor and is the
legal, valid and binding obligation of the Mortgagor enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting the enforcement of creditors' rights
generally;

 
(b)
The Mortgagor is the sole legal owner of the Property, holding good and
marketable fee simple title to the Property, subject to no liens, encumbrances,
leases, security interests or rights of others, other than those set forth in
the Property description or in any title insura nee policy, title report,
property search, or final title opinion issued in favor of, and accepted by the
Bank, in connection with this Mortgage (the "Permitted Encumbrances");

 
(c)
The Mortgagor is the sole legal owner of the entire lessor's interest in Leases,
if any, with full power and authority to encumber the Property in the manner set
forth herein, and the Mortgagor has not executed any other assignment of Leases
or any of the rights or rents arising thereunder;

 
(d)
As of the date hereof, there are no Hazardous Substances (as hereinafter
defined) in, on or under the Property, except as disclosed in writing to and
acknowledged by the Bank; and

 
(e)
Each Obligation is a commercial obligation and does not represent a loan used
for personal, family or household purposes and is not a consumer transaction.

 
2.2 Recording: Further Assurances. The Mortgagor covenants that it shall, at its
sole cost and expense and upon the request of the Bank, cause this Mortgage, and
each amendment, modification or supplement hereto, to be recorded and filed in
such manner and in such places, and shall at all times comply with all such
statutes and regulations as may be required by law in order to establish,
preserve and protect the interest of the Bank in the Property and the rights of
the Bank under this Mortgage. Mortgagor will from time to time execute and
deliver to the Bank such documents, and take or cause to be taken, all such
other or further action, as the Bank may request in order to effect and confirm
or vest more securely in the Bank all rights contemplated by this Mortgage
(including, without limitation, to correct clerical errors) or to vest more
fully in, or assure to the Bank the security interest in, the Property or to
comply with applicable statute or law. To the extent permitted by applicable
law, Mortgagor authorizes the Bank to file financing statements, continuation
statements or amendments, and any such financing statements, continuation
statements or amendments may be filed at any time in any jurisdiction. The Bank
may at any time and from time to time file financing statements, continuation
statements and amendments thereto that describe the Property as defined in this
Mortgage and which contain any other information required by Article 9 of the
Uniform Commercial Code for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether
Mortgagor is an organization, the type of organization and any organization
identification number issued to Mortgagor; Mortgagor also authorizes the Bank to
file financing statements describing any agricultural liens or other statutory
liens held by the Bank. Mortgagor agrees to furnish any such information to the
Bank promptly upon request. In addition, Mortgagor shall at any time and from
time to time, take such steps as the Bank may reasonably request for the Bank
(i) to obtain an acknowledgment, in form and substance satisfactory to the Bank,
of any bailee having possession of any of the Property that the bailee holds
such Property for the Bank, and (ii) otherwise to insure the continued
perfection and priority of the Bank's security interest in any of the Property
and the preservation of its rights therein. Mortgagor hereby constitutes the
Bank its attorney-in-fact to execute and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Mortgage terminates in accordance with its terms, all
Obligations are paid in full and the Property is released.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3 Restrictions on the Mortgagor. The Mortgagor covenants that it will not, nor
will it permit any other person to, directly or indirectly, without the prior
written approval of the Bank in each instance:
 
(a)
Sell, convey, assign, transfer, mortgage, pledge, hypothecate, lease or dispose
of all or any part of any legal or beneficial interest in the Mortgagor or the
Property or any part thereof or permit any of the foregoing, except as expressly
permitted by the terms of this Mortgage;

 
(b)
Permit the use, generation, treatment, storage, release or disposition of any
oil or other material or substance constituting hazardous waste or hazardous
materials or substances under any applicable Federal or state law, regulation or
rule ("Hazardous Substances"); or

 
(c)
Permit to be created or suffer to exist any mortgage, lien, security interest,
attachment or other encumbrance or charge on the Property or any part thereof or
interest therein (except for the Permitted Encumbrances), including, without
limitation, (i) any lien arising under any Federal, state or local statute,
rule, regulation or law pertaining to the release or cleanup of Hazardous
Substances and (ii) any mechanics' or materialmen's lien. The Mortgagor further
agrees to give the Bank prompt written notice of the imposition, or notice, of
any lien referred to in this Section and to take any action necessary to secure
the prompt discharge or release of the same. The Mortgagor agrees to defend its
title to the Property and the Bank's interest therein against the claims of all
persons and, unless the Bank requests otherwise, to appear in and diligently
contest, at the Mortgagor's sole cost and expense, any action or proceeding that
purports to affect the Mortgagor's title to the Property or the priority or
validity of this Mortgage or the Bank's interest hereunder.

 
2.4 Operation of Property. The Mortgagor covenants and agrees as follows:
 
(a)
The Mortgagor will not permit the Property to be used for any unlawful or
improper purpose, will at all times comply with all Federal, state and local
laws, ordinances and regulations, and the provisions of any Lease, easement or
other agreement affecting all or any part of the Property, and will obtain and
maintain all governmental or other approvals relating to the Mortgagor, the
Property or the use thereof, including without limitation, any applicable zoning
or building codes or regulations and any laws or regulations relating to the
handling, storage, release or cleanup of Hazardous Substances, and will give
prompt written notice to the Bank of (i) any violation of any such law,
ordinance or regulation by the Mortgagor or relating to the Property, (ii)
receipt of notice from any Federal, state or local authority alleging any such
violation and (iii) the presence or release on the Property of any Hazardous
Substances;

 
(b)
The Mortgagor will at all times keep the Property insured for such losses or
damage, in such amounts and by such companies as may be required by law and
which the Bank may require, provided that, in any case, the Mortgagor shall
maintain: (i) physical hazard insurance on an "all risks" basis in an amount not
less than 100% of the full replacement cost of the Property; (ii) flood
insurance if and as required by applicable Federal law and as otherwise required
by the Bank; (iii) comprehensive commercial general liability insurance; (iv)
rent loss and business interruption insurance; and (v) such other insurance as
the Bank may require from time to time, including builder's risk insurance in
the case of construction loans. All policies regarding such insurance shall be
issued by companies licensed to do business in the state where the policy is
issued and also in the state where the Property is located, be otherwise
acceptable to the Bank, provide deductible amounts acceptable to the Bank, name
the Bank as mortgagee, loss payee and additional insured, and provide that no
cancellation or material modification of such policies shall occur without at
least Thirty (30) days prior written notice to the Bank. Such policies shall
include (i) a mortgage endorsement determined by the Bank in good faith to be
equivalent to the "standard" mortgage endorsement so that the insurance, as to
the interest of the Bank, shall not be invalidated by any act or neglect of the
Mortgagor or the owner of the Property, any foreclosure or other proceedings or
notice of sale relating to the Property, any change in the title to or ownership
of the Property, or the occupation or use of the Property for purposes more
hazardous than are permitted at the date of inception of s uch insurance
policies; (ii) a replacement cost endorsement; (iii) an agreed amount
endorsement ; (iv) a contingent liability from operation endorsement ; and (v)
such other endorsements as the Bank may request. The Mortgagor will furnish lo
the Bank upon request such original polic ies, certificates of insurance or
other evidence of the foregoing as are acceptable to the Bank. The terms of all
insurance policies shall be such that no coinsurance provisions apply, or if a
policy does contain a coinsurance provision , the Mortgagor shall insure the
Property in an amount sufficient to prevent the application of the coinsurance
provisions;

 
 
4

--------------------------------------------------------------------------------

 
 
(c)
Mortgagor will not enter into or modify the Leases in any material respect
without the prior written consent of the Bank, execute any assignment of the
Leases except in favor of the Bank, or accept any rentals under any Lease for
more than one month in advance and will at all times perform and fulfill every
term and condition of the Leases;

 
(d)
Mortgagor will at all times (i) maintain complete and accurate records and books
regarding the Property in accordance with generally accepted accounting
principles and (ii) permit the Bank and the Bank's agents , employees and
representatives , at such reasonable times as the Bank may request, to enter and
inspect the Property and such books and records; and

 
(e)
Mortgagor will at all times keep the Property in good and first-rate repair and
condition (damage from casualty not excepted) and will not commit or permit any
strip, waste , impairment, deterioration or alteration of the Property or any
part thereof.

 
2.5 Payments . The Mortgagor covenants to pay when due: all Federal, state,
municipal, real property and other taxes , betterment and improvement
assessments and other governmental levies, water rates, sewer charges ,
insurance premiums and other charges on the Property , this Mortgage or any
Obligation secured hereby that could, if unpaid, result in a lien on the
Property or on any interest therein . If and when requested by the Bank, the
Mortgagor shall deposit from time to time with the Bank sums determined by the
Bank to be sufficient to pay when due the amounts referred to in this Section.
The Mortgagor shall have the right to contest any notice, lien, encumbrance,
claim, tax , charge , betterment assessment or premium filed or asserted against
or relating to the Property ; provided that it contests the same diligently and
in good faith and by proper proceedings and, at the Bank's request, provides the
Bank with adequate cash security , in the Bank's reasonable judgmen t, against
the enforcement thereof . The Mortgagor shall furnish to the Bank the receipted
real estate tax bills or other evidence of payment of real estate taxes for the
Property within thirty (30) days prior to the date from which interest or
penalty would accrue for nonpayment thereof . The Mortgagor shall also furnish
to the Bank evidence of all other payments referred to above within fifteen (15)
days after written request therefor by the Bank. If Mortgagor shall fail to pay
such sums, the Bank may , but shall not be obligated to, advance such sums . Any
sums so advanced by the Bank shall be added to the Obligations, shall bear
interest at the highest rate specified in any note evidencing the Obligations ,
and shall be secured by the lien of this Mortgage.
 
2.6 Notices; Notice of Default. The Mortgagor will deliver to the Bank, promptly
upon receipt of the same, copies of all notices or other documents it receives
that affect the Property or its use, or claim that the Mortgagor is in default
in the performance or observance of any of the terms hereof or that the
Mortgagor or any tenant is in default of any terms of the Leases. The Mortgagor
further agrees to deliver to the Bank written notice promptly upon the
occurrence of any Event of Default hereunder or event that with the giving of
notice or lapse of time, or both, would constitute an Event of Default
hereunder.
 
2.7 Takings . In case of any condemnation or expropriation for public use of, or
any damage by reason of the action of any public or governmental entity or
authority to, all or any part of the Property (a "Taking"), or the commencement
of any proceedings or negotiations that might result in a Taking, the Mortgagor
shall immediately give written notice to the Bank, describing the nature and
extent thereof . The Bank may, at its option, appear in any proceeding for a
Taking or any negotiations relating to a Taking and the Mortgagor shall
immediately give to the Bank copies of all notices, pleadings, determinations
and other papers relating thereto .The Mortgagor shall in good fa ith and with
due diligence and by proper proceedings file and prosecute its claims for any
award or payment on account of any Taking. The Mortgagor shall not settle any
such claim without the Bank's prior written consent. The Mortgagor shall hold
any amounts received with respect to such awards or claims, by settlement,
judicial decree or otherwise, in trust for the Bank and immediately pay the same
to the Bank. The Mortgagor authorizes any award or settlement due in connection
with a Taking to be paid directly to the Bank in amounts not exceeding the
Obligations. The Bank may apply such amounts to the Obligations in such order as
the Bank may determine.
 
 
5

--------------------------------------------------------------------------------

 
 
2.8 Insurance Proceeds. The proceeds of any insurance resulting from any loss
with respect to the Property shall be paid to the Bank and, at the option of the
Bank, be applied to the Obligations in such order as the Bank may determine;
provided, however, that if the Bank shall require repair of the Property, the
Bank may release all or any portion of such proceeds to the Mortgagor for such
purpose. Any insurance proceeds paid to the Mortgagor shall be held in trust for
the Bank and promptly paid to it.
 
3. CERTAIN RIGHTS OF THE BANK
 
3.1 Legal Proceedings. The Bank shall have the right, but not the duty, to
intervene or otherwise participate in any legal or equitable proceeding that, in
the Bank's reasonable judgment, might affect the Property or any of the rights
created or secured by this Mortgage. The Bank shall have such right whether or
not there shall have occurred an Event of Default hereunder.
 
3.2 Appraisals/Assessments. The Bank shall have the right, at the Mortgagor's
sole cost and expense, to obtain appraisals, environmental site assessments or
other inspections of the portions of the Property that are real estate at such
times as the Bank deems necessary or as may be required by applicable law, or
its prevailing credit or underwriting policies.
 
3.3 Financial Statements. The Bank shall have the right, at the Mortgagor's sole
cost and expense, to require delivery of financial statements in form and
substance acceptable to the Bank from the Mortgagor or any guarantor of any of
the Obligations and the Mortgagor hereby agrees to deliver such financial
statements and/or cause any such guarantor to so deliver any such financial
statement when required by the Bank.
 
3.4 Leases and Rent Roll. The Mortgagor shall deliver to the Bank (i) during
each calendar year and at such other times as the Bank shall request a rent roll
for the Property, in form acceptable to the Bank, listing all tenants and
occupants and describing all of the Leases; and {ii) at such times as the Bank
shall request executed copies of all the Leases.
 
4. DEFAULTS AND REMEDIES
 
4.1 Events of Default. Event of Default shall mean the occurrence of any one or
more of the following events:
 
(a)
default of any liability, obligation, covenant or undertaking of the Mortgagor
or any guarantor of the Obligations to the Bank, hereunder or otherwise,
including, without limitation, failure to pay in full and when due any
installment of principal or interest or default of the Mortgagor or any
guarantor of the Obligations under any other Loan Document or any other
agreement with the Bank continuing for 15 days with respect to any default
(other than with respect to the payment of money for which there is no grace
period);

 
(b)
failure by the Mortgagor or any guarantor of the Obligations to perform, observe
or comply with any of the covenants, agreements, terms or conditions set forth
in this Mortgage or the Loan Documents continuing for 15 days;

 
 
6

--------------------------------------------------------------------------------

 
 
(c)
the (i) occurrence of any material loss, theft , damage or destruction of, or
(ii) issuance or making of any levy, seizure , attachment, execution or similar
process on a material portion of the Property ;

 
(d)
failure of the Mortgagor or any guarantor of the Obligations to maintain
aggregate collateral security value satisfactory to the Bank continuing for 15
days ;

 
(e)
default of any material liability, obligation or undertaking of the Mortgagor or
any guarantor of the Obligations to any other party continuing for 15 days ;

 
(f)
if any statement , representation or war ranty heretofore , now or hereafter
made by the Mortgagor or any guarantor of the Obligations in connection with
this Mortgage or in any supporting financial statement of the Mortgagor or any
guarantor of the Obligations sha ll be determined by the Bank to have been false
or misleading in any material respect when made;

 
(g)
if the Mortgagor or any guarantor of the Obligations is a corporation , trust,
partnership or limited liability company , the liquidation, termination or
dissolution of any such organization , or the merger or consolidation of such
organization into another entity , or its ceasing to carry on actively its
present business or the appointment of a receiver for its property;

 
(h)
the death of the Mortgagor or any guarantor of the Obligations and, if the
Mortgagor or any guarantor of the Obligations is a partnership or limited
liability company , the death of any partner or member ;

 
(i)
the institution by or against the Mortgagor or any guarantor of the Obligat ions
of any proceedings under the Bankruptcy Code 11 USC §10 1 et seq. or any other
law in which the Mortgagor or any guarantor of the Obligations is alleged to be
insolvent or unable to pay its debts as they mature, or the making by the
Mortgagor or any guarantor of the Obligations of an assignment for the benefit
of creditors or the granting by the Mortgagor or any guaranto r of the
Obligations of a trust mortgage for the benefit of creditors;

 
(j)
the service upon the Bank of a writ in which the Bank is named as trustee of the
Mortgagor or any guarantor of the Obligations;

 
(k)
a judgment or judgments for the payment of money shall be rendered against the
Mortgagor or any guarantor of the Obligations , and any such judgment shall
remain unsatisfied and in effect for any period of thirty (30) consecutive days
without a stay of execution;

 
(I)
any levy, lien (including mechanics lien}, seizure, attachment , execution or
similar process shall be issued or levied on any of the property of the
Mortgagor or any guarantor of the Obligations ;

 
(m)
the termi nation or revocation of any guaranty of the Obligations ; or

 
(n)
the occurrence of such a change in the condition or affairs (financ ial or
otherwise) of the Mortgagor or any guarantor of the Obligations, or the
occurrence of any other event or circumstance, such that the Bank , in its sole
discretion , deems that it is insecure or that the prospects for timely or full
payment or performance of any obligation of the Mortgagor or any guarantor of
the Obligations to the Bank has been or may be impaired.

 
 
7

--------------------------------------------------------------------------------

 
 
4.2 Remedies. On the occurrence of any Event of Default the Bank may, at any
time thereafter , at its option and, to the extent permitted by applicable law,
without notice, exercise any or all of the following remedies:
 
(a)
Declare the Obligations due and payable, and the Obligations shall thereupon
become immediately due and payable, without presentment, protest, demand or
notice of any kind, all of which are hereby expressly waived by the Mortgagor
except for Obligations due and payable on demand, which shall be due and payable
on demand whether or not an event of default has occurred hereunder;

 
(b)
Enter, take possession of, manage and operate the Property (including all
personal property and all records and documents pertaining thereto) and any part
thereof and exclude the Mortgagor therefrom, take all actions it deems necessary
or proper to preserve the Property and operate the Property as a mortgagee in
possession with all the powers as could be exercised by a receiver or as
otherwise provided herein or by applicable law; provided, however, the entry by
the Bank upon the Property for any reason shall not cause the Bank to be a
mortgagee in possession, except upon the express written declaration of the
Bank;

 
(c)
With or without taking possession, receive and collect all rents, income, issues
and profits ("Rents") from the Property (including all real estate and personal
property and whether past due or thereafter accruing), including as may arise
under the Leases, and the Mortgagor appoints the Bank as its true and lawful
attorney with the power for the Bank in its own name and capacity to demand and
collect Rents and take any action that the Mortgagor is authorized to take under
the Leases. The Bank shall (after payment of all costs and expenses incurred)
apply any Rents received by it to the Obligations in such order as the Bank
determines, or in accordance with any applicable statute, and the Mortgagor
agrees that exercise of such rights and disposition of such funds shall not be
deemed to cure any default or constitute a waiver of any foreclosure once
commenced nor preclude the later commencement of foreclosure for breach thereof.
The Bank shall be liable to account only for such Rents actually received by the
Bank. Lessees under the Leases are hereby authorized and directed, following
notice from the Bank, to pay all amounts due the Mortgagor under the Leases to
the Bank, whereupon such lessees shall be relieved of any and all duty and
obligation to the Mortgagor with respect to such payments so made;

 
(d)
In addition to any other remedies, to sell the Property or any part thereof or
interest therein pursuant to exercise of its power of sale or otherwise at
public auction on terms and conditions as the Bank may determine, or otherwise
foreclose this Mortgage in any manner permitted by law, and upon such sale the
Mortgagor shall execute and deliver such instruments as the Bank may request in
order to convey and transfer all of the Mortgagor's interest in the Property,
and the same shall operate to divest all rights, title and interest of the
Mortgagor in and to the Property. In the event this Mortgage shall include more
than one parcel of property or subdivision (each hereinafter called a
"portion"), the Bank shall, in its sole and exclusive discretion and to the
extent permitted by applicable law, be empowered to foreclose upon any such
portion without impairing its right to foreclose subsequently upon any other
portion or the entirety of the Property from time to time thereafter. In
addition, the Bank may in its sole and exclusive discretion subordinate this
Mortgage to one or more Leases for the sole purpose of preserving any such Lease
in the event of a foreclosure;

 
(e)
Cause one or more environmental assessments to be taken, arrange for the cleanup
of any Hazardous Substances or otherwise cure the Mortgagor's failure to comply
with any statute, regulation or ordinance relating to the presence or cleanup of
Hazardous Substances, and the Mortgagor shall provide the Bank or its agents
with access to the Property for such purposes; provided that the exercise of any
of such remedies shall not be deemed to have relieved the Mortgagor from any
responsibility therefor or given the Bank "control" over the Property or cause
the Bank to be considered to be a mortgagee in possession, "owner" or "operator"
of the Property for purposes of any applicable law, rule or regulation
pertaining to Hazardous Substances; and

 
 
8

--------------------------------------------------------------------------------

 
 
(f)
Take such other actions or proceedings as the Bank deems necessary or advisable
to protect its interest in the Property and ensure payment and performance of
the Obligations, including, without limitation, appointment of a receiver (and
the Mortgagor hereby waives any righ t to object to such appointment) and
exercise of any of the Bank's remedies provided herein or in any other document
evidencing, securing or relating to any of the Obligations or available to a
secured party under the Uniform Commercial Code or under other applicable law.

 
In addition, the Bank shall have all other remedies provided by applicable law,
including, without limitation, the right to pursue a judicial sale of the
Property or any portion thereof by deed, assignment or otherwise.
 
The Mortgagor agrees and acknowledges that the acceptance by the Bank of any
payments from either the Mortgagor or any guarantor after the occurrence of any
Event of Default, the exercise by the Bank of any remedy set forth herein or the
commencement, discontinuance or abandonment of foreclosure proceedings against
the Property shall not waive the Bank's subsequent or concurrent right to
foreclose or operate as a bar or estoppel to the exercise of any other rights or
remedies of the Bank. The Mortgagor agrees and acknowledges that the Bank, by
making payments or incurring costs described herein, shall be subrogated to any
right of the Mortgagor to seek reimbursement from any third parties, including,
without limitation, any predecessor in interest to the Mortgagor's title or
other party who may be responsible under any law, regulation or ordinance
relating to the presence or cleanup of Hazardous Substances.
 
a. Advances. If the Mortgagor fails to pay or perform any of its obligations
respecting the Property, the Bank may in its sole discretion do so without
waiving or releasing Mortgagor from any such obligation. Any such payments may
include, but are not limited to, payments for taxes, assessments and other
governmental levies, water rates, insurance premiums, maintenance, repairs or
improvements constituting part of the Property. Any amounts paid by the Bank
hereunder shall be, until reimbursed by the Mortgagor, part of the Obligations
and secured by this Mortgage, and shall be due and payable to the Bank, on
demand, together with interest thereon to the extent permitted by applicable
law, at the highest rate permitted under any of the notes evidencing the
Obligations.
 
b. Cumulative Rights and Remedies. All of the foregoing rights, remedies and
options (including without limitation the right to enter and take possession of
the Property, the right to manage and operate the same, and the right to collect
Rents, in each case whether by a receiver or otherwise) are cumulative and in
addition to any rights the Bank might otherwise have, whether at law or by
agreement, and may be exercised separately or concurrently and none of which
shall be exclusive of any other. The Mortgagor further agrees that the Bank may
exercise any or all of its rights or remedies set forth herein without having to
pay the Mortgagor any sums for use or occupancy of the Property.
 
c. Mortgagor's Waiver of Certain Rights. To the extent permitted by applicable
law, the Mortgagor hereby waives the benefit of all present and future laws (i)
providing for any appraisal before sale of alI or any portion of the Property or
(ii) in any way extending the time for the enforcement of the collection of the
Obligations or creating or extending a period of redemption from any sale made
hereunder.
 
5. MISCELLANEOUS
 
5.1 Costs and Expenses. To the extent permitted by applicable law, the Mortgagor
shall pay to the Bank, on demand, all reasonable expenses (including attorneys'
fees and expenses and reasonable consulting, accounting, appraisal, brokerage
and similar professional fees and charges) incurred by the Bank in connection
with the Bank's interpretation, recordation of this Mortgage, exercise,
preservation or enforcement of any of its rights, remedies and options set forth
in this Mortgage and in connection with any litigation, proceeding or dispute
whether arising hereunder or otherwise relating to the Obligations, together
with interest thereon to the extent permitted by applicable law, until paid in
full by the Mortgagor at the highest rate set forth in any of the notes
evidencing the Obligations. Any amounts owed by the Mortgagor hereunder shall
be, until paid, part of the Obligations and secured by this Mortgage, and the
Bank shall be entitled, to the extent permitted by law, to receive and retain
such amounts in any action for a deficiency against or redemption by the
Mortgagor, or any accounting for the proceeds of a foreclosure sale or of
insurance proceeds.
 
 
9

--------------------------------------------------------------------------------

 
 
5.2 Survival of Claims for Costs and Expenses. It is the parties' intent that
the Bank's claim for legal fees , taxes and expenses , including without
limitation all costs and insurance premiums, shall survive the entry of a
foreclos ure judgment. If Bank employs counsel for advice or representation
after an Event of Default (whether or not formally declared) relating to the
collection or enforcement of this Mortgage, the Note or other Loan Documents or
Obligations (whether or not suit is actually instituted }, Bank may collect from
Mortgagor all of Bank's reasonable expenses and fees , including, without
limitation: (a) all reasonable fees and disbursements of counsel to Bank
(whether pre-judgment or post-judgment or both, as applicable); (b) all expenses
of or in anticipation of litigation , including fees and expenses of witnesses,
experts , stenographers , title and lien searchers ; and (c) costs incurred by
Bank in performing any duty or obligation on behalf of Mortgagor, including
payment of any tax, government charge or insurance premium, making repairs to
the Property, rendering the Property free of hazardous substances or liens or
performing any lien obligation. The expenses incurred by Bank in performing any
of Mortgagor's duties or obligations shall be added to the monies owing under
the Note with interest at the rate in effect from time to time under the Note.
All such sums shall be secured by this Mortgage and all collateral given to
secure any Obligation. Any action taken by Bank pursuant to this section shall
not constitute a waiver of any Event of Default or undertaking to perform or
complete any of Mortgagor's duties nor shall it impose any future responsibility
on Bank to perform any of Mortgagor's duties in the future .
 
5.3 Indemnification Regarding Leases. The Mortgagor hereby agrees to defend, and
does hereby indemnify and hold the Bank and each of its directors, officers,
employees, agents and attorneys (each an "lndemnitee") harmless from all losses,
damages, claims, costs or expenses (including attorneys' fees and expenses)
resulting from the assignment of the Leases and from all dema nds that may be
asserted against such lndemnitees arising from any undertakings on the part of
the Bank to perform any obligations under the Leases. It is understood that the
assignment of the Leases shall not operate to place responsibility for the
control or management of the Property upon the Bank or any lndemnitee or make
them liable for performance of any of the obligations of the Mortgagor under
Leases, respecting any condition of the Property or any other agreement or
arrangement , written or oral, or applicable law.
 
5.4 I ndemnific ation Regarding Hazardous Substances. The Mortgagor hereby
agrees to defend , and does hereby indemnify and hold harmless each lndemnitee
from and against any and all losses, damages, claims, costs or expenses,
including, without limitation, litigation costs and attorneys' fees and expenses
and fees or expenses of any environmental engineering or cleanup firm incurred
by such lndemnitee and arising out of or in connection with the Property or
resulting from the application of any current or future law, regulation or
ordinance relating to the presence or cleanup of Hazardous Substances on or
affecting the Property. The Mortgagor agrees its obligations hereunder shall be
continuous and shall survive termination or discharge of this Mortgage and/or
the repayment of all debts to the Bank including repayment of all Obligations.
 
5.5 lndemnitee's Expenses. If any lndemnitee is made a party defendant to any
litigation or any claim is threatened or brought against such lndemnitee
concerning this Mortgage or the Property or any part thereof or therein or
concerning the construction, maintenance, operation or the occupancy or use
thereof by the Mortgagor or other person or entity , then the Mortgago r shall
indemnify . defend and hold each lndemnitee harmless from and against all
liability by reason of said litigat ion or claims, including attorneys' fees and
expenses incurred by such lndemnitee in connect ion with any such litigation or
claim, whether or not any such litigation or claim is prosecuted to judgment.
The within indemnification shall survive payment of the Obligations , and/or any
termination, release or discharge executed by the Bank in favor of the
Mortgagor.
 
 
10

--------------------------------------------------------------------------------

 
 
5.6 Waiver s. The Mortgagor waives notice of nonpayment, demand , presentment,
protest or notice of protest of the Obligations and all other notices, consents
to any renewals or extensions of time of payment thereof, and generally waives
any and all suretyship defenses and defenses in the nature thereof. No delay or
omission of the Bank in exercising or enforcing any of its rights, powers,
privileges, remedies, immunities or discretion (all of which are hereinafter
collectively referred to as "the Bank's rights and remedies") hereunder shall
constitute a waiver thereof; and no waiver by the Bank of any default of the
Mortgagor hereunder or of any demand shall operate as a waiver of any other
default hereunder or of any other demand. No term or provision hereof shall be
waived, altered or modified except with the prior written consent of the Bank,
which consent makes explicit reference to this Mortgage. Except as provided in
the preceding sentence, no other agreement or transaction. of whatsoever nature,
entered into between the Bank and the Mortgagor at any time {whether before,
during or after the effective date or term of this Mortgage) shall be construed
as a waiver, modification or limitation of any of the Bank's rights and remedies
under this Mortgage (nor shall anything in this Mortgage be construed as a
waiver, modification or limitation of any of the Bank's rights and remedies
under any such other agreement or transaction) but all the Bank's rights and
remedies not only under the provisions of this Mortgage but also under any such
other agreement or transaction shall be cumulative and not alternative or
exclusive, and may be exercised by the Bank at such time or times and in such
order of preference as the Bank in its sole discretion may determine.
 
5.7 Waiver of Homestead. To the maximum extent permitted under applicable law,
the Mortgagor hereby waives and terminates any homestead rights and/or
exemptions respecting the Property under the provisions of any applicable
homestead laws, including, without limitation, N.J.S.A.54:4-8.57.
 
5.8 Joint and Several. If there is more than one Mortgagor, each of them shall
be jointly and severally liable for payment and/or performance of all
obligations secured by this Mortgage and the term "Mortgagor'' shall include
each as well as all of them.
 
5.9 Severability. If any provision of this Mortgage or portion of such provision
or the application thereof to any person or circumstance shall to any extent be
held invalid or unenforceable, the remainder of this Mortgage (or the remainder
of such provision) and the application thereof to other persons or circumstances
shall not be affected thereby.
 
5.10 Complete Agreement. This Mortgage and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.
 
5.11 Binding Effect of Agreement. This Mortgage shall run with the land and be
binding upon and inure to the benefit of the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, and shall remain in full force and effect (and the Bank shall be
entitled to rely thereon) until all Obligations are fully and indefeasibly paid.
The Bank may transfer and assign this Mortgage and deliver any collateral to the
assignee, who shall thereupon have all of the rights of the Bank; and the Bank
shall then be relieved and discharged of any responsibility or liability with
respect to this Mortgage and such collateral. Except as expressly provided
herein or in the other Loan Documents, nothing, expressed or implied, is
intended to confer upon any party, other than the parties hereto, any rights,
remedies, obligations or liabilities under or by reason of this Mortgage or the
other Loan Documents.
 
5.12 Notices. Any notices under or pursuant to this Mortgage shall be deemed
duly received and effective if delivered in hand to any officer of agent of the
Mortgagor or Bank, or if mailed by registered or certified mail, return receipt
requested, addressed to the Mortgagor or Bank at the address set forth in this
Mortgage or as any party may from time to time designate by written notice to
the other party; notwithstanding the foregoing notices to the Bank with respect
to accounting and collateral release and notices to the Trustee pursuant to a
Deed of Trust shall be sent to the Bank as follows: Attention: VP Loan
Servicing, Loan Services, 6000 Atrium Way, Mt. Laurel NJ 08054.
 
5.13 Governing Law. This Mortgage shall be governed by New Jersey law without
giving effect to the conflicts of laws principles thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
5.14 Reproductions. This Mortgage and all documents which have been or may be
hereinafter furnished by the Mortgagor to the Bank may be reproduced by the Bank
by any photographic, photostatic, microfilm, xerographi c or similar process,
and any such reproduction shall be admissible in evidence as the original itself
in any judicial or administrative proceeding (whether or not the original is in
existe nee and whether or not such reproduction was made in the regular course
of business).
 
5.15 Bank Affiliates. The term "Bank Affiliate" as used in this Mortgage shall
mean any "Affiliate" of the Bank. The term "Affiliate" shall mean with respect
to any person, (a) any person which, directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
such person, or (b) any person who is a director or officer (i) of such person,
(ii) of any subsidiary of such person, or (iii) any person described in clause
(a) above. For purposes of this definition, control of a person shall mean the
power, direct or indirect, (x) to vote 5% or more of the Capital Stock having
ordinary voting power for the election of directors (or comparable equivalent)
of such person, or (y) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise. Control may be by
ownership, contract, or otherwise.
 
5.16 Jurisdiction and Venue. The Mortgagor irrevocably submits to the
nonexclusive jurisdiction of any Federal or state court sitting in New Jersey,
over any suit, action or proceeding arising out of or relating to this Mortgage.
The Mortgagor irrevocably waives, to the fullest extent it may effectively do so
under applicable law, any objection it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that the same has been brought in an inconvenient forum. The
Mortgagor hereby consents to process being served in any such suit, action or
proceeding (i) by the mailing of a copy thereof by registered or certified mail,
postage prepaid, return receipt requested, to the Mortgagor's address set forth
herein or such other address as has been provided in writing to the Bank and
(ii) in any other manner permitted by law, and agrees that such service shall in
every respect be deemed effective service upon the Mortgagor.
 
5.17 JURY WAIVER. THE MORTGAGOR AND THE BANK EACH HEREBY KNOWINGLY, VOLUNTARI LY
AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A)
WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN
CONNECTION WITH THIS MORTGAGE, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY
AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO CONSOLIDATE
ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT BE, OR HAS
NOT BEEN WAIVED. THE MORTGAGOR CERTIFIES THAT NEITHER THE BANK NOR ANY OF ITS
REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO TRIAL BY JURY.
 
5.18 COPY OF MORTGAGE. MORTGAGOR ACKNOWLEDGES THAT MORTGAGOR HAS RECEIVED A COPY
OF THIS MORTGAGE AT NO ADDITIONAL COST.
 
 
12

--------------------------------------------------------------------------------

 
 
EXECUTED under seal as of the date first above written.
 

Witness:   Mortgagor:       [img003.jpg]   [img001.jpg]

 
 

STATE OF NEW JERSEY     SS. COUNTY Bergen  

 
On this, the 8 day of November, 2013 before me, a Notary Public, person ally
appeared John Dewey, known to me (or satisfactorily proven) to be the person
described in the foregoing instrument, who acknowledged himself/herself to be
the President and Chief Executive Officer of The Dewey Electronics Corporation,
a New York Corporation, and that he/she as such President and Chief Executive
Officer, being authorized to do so, executed the foregoing instrument on behalf
of The Dewey Electronics Corporation as the act of The Dewey Electronics
Corporation.
 
IN WITNESS WHEREOF, I HEREUNTO SET MY HAND AND OFFICIAL SEAL
 

  Carol F. Grofsik /s/     MY COMMISSION EXPIRES:           CAROL F. GROFSI K
Commission # 79022
Notary Public, State of New Jersey
My Commission Expires
March 23. 2017
 

 
 
13

--------------------------------------------------------------------------------

 
 

STATE OF NEW JERSEY     SS. COUNTY OF BERGEN  

 
On this, the 8 Day of November, 2013, before me, a Notary Public, personally
appeared Stephen P. Krill, known to me (or satisfactorily proven) to be the
person described in the foregoing instrument, who acknowledged himself/herself
to be the Treasurer of The Dewey Electronics Corporation, a New York
Corporation, and that he/she as such Treasurer, being authorized to do so,
executed the foregoing instrument on behalf of The Dewey Electronics Corporation
as the act of The Dewey Electronics Corporation.

IN WITNESS WHEREOF, I HEREUNTO SET MY HAND AND MY SEAL.
 
 

  [img004.jpg]     NOTARY PUBLIC
MY COMMISSI ON EXPIRES:
          CAROL F. GROFSIK
Commission # 79022
Notary Public, State of New Jersey
My Commission Expires
March 23. 2017
 

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
 
Property Description
 
The Real Property is designated on the official tax map for the Borough of
Oakland, County of Bergen and the State of New Jersey as Lot No.1, Block No.
201, and is more fully described in Deed Book No. 6546, Page No. 507.

 
 

 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT "B"
 
Permitted Encumbrances
 
None
 
 
 
 
 
 
 
 
16 

--------------------------------------------------------------------------------